Citation Nr: 0923666	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for the Veteran's bilateral glaucoma, right eye 
injury residuals, and post-operative right eye cataract 
residuals for the period on and after June 10, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in July 1996.

The issue on appeal was previously before the Board in 
October 2003, March 2006 and May 2008.  It was remanded each 
time for additional evidentiary development.  Also before the 
Board in May 2008 was a claim of entitlement to a disability 
evaluation in excess of 10 percent for the Veteran's 
bilateral glaucoma, right eye injury residuals, and right eye 
cataract for the period prior to June 10, 1998.  In May 2008, 
the Board denied this claim.  The issue is no longer in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As set out above, the issue on appeal was last before the 
Board in May 2008.  At that time, the Board determined that 
the evidence of record was insufficient to accurately rate 
the eye disability.  The Board noted that the issue on appeal 
could be evaluated on the basis of impairment of visual field 
and observed that the Veteran had never been provided with an 
adequate VA examination of his visual field.  The only 
examination of the veteran's visual field which was conducted 
during the pertinent time period (June 10, 1998, to the 
present) was performed in December 2006.  At this time, 
testing seemed to indicate the presence of impairment of the 
visual field in the right eye but the examiner determined 
that inconsistent results were present.  The examination 
report which was prepared in conjunction with the testing 
included statements indicating that the result of the Goldman 
Plots were inconsistent with repeat testing for the right 
eye.  It was noted that there was a possible superior eyelid 
effect in the right eye.  The examiner did not, however, 
provide a further explanation for the inconsistent results 
nor did he provide the Board with any pertinent information 
as to how the inconsistent results could be applied to the 
Diagnostic Code.  The veteran has never been provided with an 
examination of his visual fields which complies with the 
pertinent regulations governing evaluation of his eye claim.  
38 C.F.R. § 4.76.  

The Board's May 2008 remand directed the RO to schedule the 
veteran for a VA eye examination to ascertain the nature and 
extent of the veteran's service-connected bilateral glaucoma, 
right eye injury residuals, and post-operative right eye 
cataract.

The RO attempted to comply with the 2008 remand instructions.  
A supplemental statement of the case dated in March 2009 
reveals that the appellant failed to report for a VA 
examination.  It was written that the Veteran failed to 
respond to a July 2008 request for information.  It was also 
written that a letter dated September 25, 2008, was sent to 
the Veteran informing him of the scheduling of an eye 
examination which was scheduled on October 7, 2008.  

A review of the claims file failed to evidence a letter dated 
September 25, 2008, which informed the Veteran of the October 
7, 2008, VA examination.  Associated with the claims file is 
a September 25, 2008, letter from VA which informed the 
Veteran that he would be contacted as to where and when to 
report for a VA examination.  It is not apparent if VA 
actually sent the Veteran notification of the October 7, 
2008, VA examination date.  Significantly, the Board notes 
that the Veteran has apparently changed address several times 
during the appeal period and it appears that the September 
25, 2008, letter may not have been sent to the Veteran's then 
current address.  The September 2008 letter was sent to an 
address in Columbus, Georgia.  This is the address included 
in the Veteran's initial application for compensation which 
was received in February 1993.  However, subsequent to that 
time, in February 2008, the Veteran completed a Health 
Benefits Renewal Form wherein his reported address was in 
Panama City, Florida.  The most recent address of record is 
that included in a Report of Contact dated in March 2009.  
This address is located in Talbottom, Georgia.  Based on the 
above, it appears that the Veteran did not receive proper 
notification of the date of his scheduled VA examination.  

The Board finds another attempt should be made to schedule 
the Veteran for an appropriate VA eye examination, with 
notice sent to the most recent address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ascertain his 
current address.  

2.  Copies of updated treatment records, 
covering the period from August 6, 2008, 
to the present, should be obtained and 
added to the claims file.

3.  Schedule the Veteran for a VA eye 
examination to ascertain the nature and 
extent of the Veteran's service-connected 
bilateral glaucoma, right eye injury 
residuals, and post-operative right eye 
cataract.  Notification of the examination 
date should be sent to the most recent 
address of record.  The veteran is hereby 
notified that it is his responsibility to 
report for the examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
veteran does not report for the scheduled 
examination, documentation should be added 
to the claims file, which shows that 
notice scheduling the examination was sent 
to the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  With regard to the VA eye examination, 
the claims file must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that such a review was 
conducted.  All tests and studies deemed 
necessary by the examiner, to include 
visual acuity and field of vision testing, 
should be performed.  All pertinent eye 
pathology, which is found on examination, 
should be noted in a typewritten report.  
The examiner must measure the Veteran's 
field of vision using a Goldmann Perimeter 
Chart utilizing a 3 millimeter white test 
object that charts at least 16 meridians 
22.5 degrees apart (with at least two 
tests per eye and preferably three).  The 
examiner must assess and discuss any 
associated impairment of visual acuity.  

5.  After the above development has been 
completed, review all the evidence of 
record in readjudicating the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

